Case: 20-10116     Document: 00515569450         Page: 1     Date Filed: 09/17/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                   September 17, 2020
                                  No. 20-10116
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Anthony Don Brown,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:19-CR-18-1


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Anthony Don Brown challenges the sentence imposed following his
   guilty plea conviction for possession of a firearm by a convicted felon.
   Although his plea agreement contained an appeal waiver, Brown argues that
   his appeal is not barred because the Government breached its promise not to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10116      Document: 00515569450           Page: 2   Date Filed: 09/17/2020




                                     No. 20-10116


   bring additional charges against him when it concurred with the presentence
   report’s calculation of his offense level, in particular the cross referencing
   specified in U.S.S.G. § 2K2.1(c)(1)(A).          Brown raises four remaining
   appellate issues: his constitutional rights were violated because application of
   the cross referencing resulted in a prison term based on a drug offense rather
   than the firearm offense that was the subject of his guilty plea; the district
   court erred in applying the cross reference; the district court erred in holding
   him accountable for a drug amount that was involved in a separate event and
   did not involve the firearm cited in the indictment; and the district court
   erred in failing to credit his sentence for time spent in custody.
          Brown’s argument concerning a breach of his plea agreement is
   subject to plain error review because he did not raise it in the district court.
   See United States v. Barnes, 730 F.3d 456, 457 (5th Cir. 2013). The argument
   fails because Brown has not shown clear or obvious error. See id.
          Specifically, Brown’s claim of breach is not supported by a reasonable
   interpretation of the plea agreement. See United States v. Harper, 643 F.3d
135, 139-40 (5th Cir. 2011). Furthermore, our caselaw does not support his
   position that the Government’s agreement with the offense level calculations
   in the presentence report amounts to the prosecution of a criminal offense.
   See BLACK’S LAW DICTIONARY (11th ed. 2019) (definitions of charge and
   prosecution); cf. United States v. Hoster, 988 F.2d 1374, 1378 (5th Cir. 1993);
   United States v. Kinder, 946 F.2d 362, 367 (5th Cir. 1991).
          As for Brown’s remaining issues, he does not argue that his appeal
   waiver was unknowing and involuntary. See United States v. Keele, 755 F.3d
752, 754 (5th Cir. 2014). Because the waiver applies to the remaining
   arguments, the arguments are barred. See id. at 754, 756-57; United States v.
   Barnes, 953 F.3d 383, 388-89 & n.11 (5th Cir. 2020).
          Accordingly, the appeal is DISMISSED.




                                          2